Exhibit 10.2

 



Severance Agreement

 

THIS SEVERANCE AGREEMENT (the “Severance Agreement”) is entered into as of
February 18, 2020, and effective as of the Start Date (as defined in that
certain Employment Letter Agreement, by and between you and the Company, dated
February 18, 2020), between Ribbon Communications Inc. (“Ribbon”), Sonus
Networks, Inc. d/b/a Ribbon Communications Operating Company, Inc. (“RCOC” and
together with Ribbon, the “Company”) and Bruce McClelland (“Executive” or
“you”).

 

1.Definitions. The following capitalized terms used herein shall have the
following meanings:

 

(a)                “Annual Bonus” means the annual variable cash compensation
you are eligible to receive as determined from time to time by the Company,
whether acting through Ribbon’s Board of Directors (the “Board”), a committee
thereof or otherwise, based on the achievement of certain Ribbon Entity and/or
individual performance objectives.

 

(b)               “Base Pay” means your annual base compensation, as determined
from time to time by the Company, whether acting through the Board, a committee
thereof or otherwise, regardless of whether all or any portion thereof may be
deferred under any deferred compensation plan or program of the Company.

 

(c)                “Cause” means termination of your employment by the Company
upon the occurrence of any of the following: (i) your commission of bribery in
violation of the Code of Conduct (or similar policy) of the Company or other
Ribbon Entity employing you at the relevant time and/or local law and regulation
including, without limitation, the UK Bribery Act, (ii) your engaging in acts in
the course of your employment with any Ribbon Entity that constitute theft,
fraud or embezzlement, (iii) your intentional or negligent misconduct which
materially and adversely affects any Ribbon Entity and which is not cured (to
the extent curable) within thirty (30) days following your receipt of written
notice of such misconduct, (iv) your unauthorized disclosure of proprietary
information of a confidential nature relating to any Ribbon Entity, which
unauthorized disclosure has a material and adverse effect on any Ribbon Entity,
(v) your material violation of any Ribbon Entity policy, agreement or procedure
which is not cured (to the extent curable) within thirty (30) days following
receipt of written notice of such violation, (vi) your excessive absenteeism,
(vii) your material neglect of duty, (viii) your failure to devote substantially
all of your working time to the business of the Ribbon Entities or to otherwise
perform the duties of your position to the satisfaction of the Board (or your
direct supervisor) which is not cured (to the extent curable) within thirty (30)
days following receipt of written notice of such failure, (ix) your
insubordination or failure to perform and carry out any directive of the Board
(or your direct supervisor), (x) your abuse of alcohol, or unlawful use
(including being under the influence) or possession of illegal drugs, at the
premises of any Ribbon Entity or otherwise while performing (or holding yourself
out as performing) services for or on behalf of any Ribbon Entity, (xi) your
commission of any act that has resulted in (or could reasonably be expected to
result in) conviction of a felony or crime involving moral turpitude or pleading
“no contest” to a felony charge or other criminal charge involving moral
turpitude, (xii) your failure to cooperate with any of the Ribbon Entities
and/or their professional advisors in any investigation (whether internal or
external) or any formal legal or investigative proceeding, or (xiii) your
engagement in any conduct, including any violation of applicable law, that may
reasonably result in material and adverse injury to the business or reputation
of any Ribbon Entity. The determination of whether a termination of your
employment is for Cause shall be made by the Board (or its designee) in its sole
discretion.

 

(d)                “Change in Control” shall have the meaning set forth in the
Incentive Award Plan. Notwithstanding the foregoing, if a Change in Control
constitutes a payment or benefit event with respect to any payment or benefit
hereunder that provides for the deferral of compensation that is subject to
Section 409A, to the extent required to avoid the imposition of additional taxes
under Section 409A, such transaction or event will not be deemed a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A.

 



1

 

 

(e)                “Change in Control Protection Period” means the period
beginning on the date of the consummation of the Change in Control and ending on
the first anniversary of such Change in Control.

 

(f)                 “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)                “Date of Termination” means the date of termination of your
employment for any reason.

 

(h)                “Disability” means an illness (mental or physical) or
incapacity, which results in you being unable to perform your duties as an
employee of the Company for a period of one hundred eighty (180) days, whether
or not consecutive, in any twelve (12) month period.

 

(i)                 “Employment Letter” means that certain Employment Letter
Agreement, by and between you and the Company, dated February 18, 2020.

 

(j)                 “Equity Awards” means all stock options, restricted stock
units, performance stock units and such other equity-based awards granted
pursuant to the Incentive Award Plan. For the avoidance of doubt, “Equity
Awards” shall not include any cash or cash-based awards granted pursuant to the
Incentive Award Plan or any equity or equity-based awards that are granted not
pursuant to the Incentive Award Plan (including, but not limited to, the Sign On
Awards).

 

(k)                “Good Reason” means:

 

i.At any time other than the Change in Control Protection Period, the occurrence
of one or more of the following conditions without your prior written consent:
(A) a material reduction in your then-effective Base Pay (excluding any such
reduction in connection with across-the-board Base Pay reductions for all or
substantially all similarly situated employees), or (B) the relocation of your
primary place of employment to a location more than 50 miles from Boston,
Massachusetts; or

 

ii.during the Change in Control Protection Period, the occurrence of one or more
of the following conditions without your prior written consent: (A) a material
reduction in your then-effective Base Pay or target Annual Bonus, (B) the
relocation of your primary place of employment to a location more than 30 miles
from your then-present work location, (C) a material diminution in your
authority, duties or responsibilities for the Ribbon Entities, or (D) any
material breach of any written agreement by and between any Ribbon Entity and
you;

 

provided that, in each case of subsections (i) and (ii), you shall not have Good
Reason unless and until (x) you give the Company written notice describing the
occurrence of Good Reason within 30 days after such occurrence first occurs, (y)
such occurrence is not corrected by the Company within 30 days after the
Company’s receipt of such notice, and (z) you terminate employment no later than
30 days after the expiration of such 30-day correction period.

 



2

 

 

(l)              “Incentive Award Plan” means Ribbon Communications Inc. 2019
Incentive Award Plan (or any successor equity incentive plan of Ribbon).

 

(m)            “Restrictive Covenants Agreement” shall mean the Confidentiality,
Non-Competition and Assignment of Inventions Agreement, as described in Section
6 of the Employment Letter.

 

(n)              “Ribbon Entities” means Ribbon Communications Inc. and its
direct and indirect subsidiaries.

 

(o)              “Section 409A” has the meaning set forth in Section 7 of this
Severance Agreement.

 

(p)             “Sign On Awards” means the restricted share units and
performance share units granted to you in connection with the commencement of
your employment with the Company, as described in Sections 1(c)(i) and 1(c)(ii)
of the Employment Letter.

 

2.Term of Severance Agreement. The term of this Severance Agreement will
commence as of the Start Date and shall continue in effect until the earlier of
(a) the third anniversary of the Start Date; and (b) the date on which all
payments or benefits required to be made or provided hereunder have been made or
provided in their entirety (the “Initial Term”). Notwithstanding the foregoing,
(i) on the third anniversary of the Start Date and on each subsequent
anniversary thereafter, this Severance Agreement shall automatically renew and
extend for a period of twelve (12) additional months (each such twelve
(12)-month period, collectively with the Initial Term, the “Term”) unless
written notice of non-renewal is delivered from either party to the other not
less than six (6) months prior to the applicable date on which extension of the
then-existing Term would occur, and (ii) in no event will the Term end prior to
the first anniversary of the date of consummation a Change in Control.

 

3.Termination and Eligibility for Severance.

 

(a)Accrued Benefits. Upon any termination of your employment, you will be paid
(i) any and all earned and unpaid portion of your Base Pay through the Date of
Termination; (ii) any accrued but unused vacation pay owed to you in accordance
with Company practices up to and including the Date of Termination; and (iii)
any allowable and unreimbursed business expenses incurred through the Date of
Termination that are supported by appropriate documentation in accordance with
the Company’s applicable expense reimbursement policies. Hereafter, items (i)
through (iii) in this Section 3 are referred to as “Accrued Benefits”. If
termination of your employment is for any reason other than (A) by the Company
without Cause (other than due to death or Disability) or (B) by you for Good
Reason, you will be entitled to receive only the Accrued Benefits.

 

(b)Severance Payment. Subject to Sections 3(c), 6 and 7 of the Severance
Agreement:

 

(i)         If the Company terminates your employment without Cause (other than
as a result of your death or Disability) or if you terminate your employment
with Good Reason, in each case, outside of the Change in Control Protection
Period, then, in addition to the Accrued Benefits, the Company will provide you
the following severance and related post-termination benefits:

 

                    (1)           The Company shall, during the period beginning
on the Date of Termination and ending on the twelve (12)-month anniversary of
the Date of Termination, pay to you an amount equal to (A) the sum of twelve
(12) months of your Base Pay as in effect immediately prior to the Date of
Termination (or, in the case of termination by you with Good Reason due to
material reduction in Base Pay, your Base Pay in effect immediately prior to
such reduction) and your target Annual Bonus for the calendar year in which the
Date of Termination occurs (the “Non-CIC Severance Payment”), and (B) if
termination of your employment occurs more than six months following the
commencement of the fiscal year in which the Date of Termination occurs, an
amount equal to the Annual Bonus you would have received, if any, had you
remained employed through the end of such fiscal year, prorated based on the
number of days you worked during such fiscal year and calculated based on actual
achievement of the Ribbon Entity performance targets relating to such Annual
Bonus (and assuming any individual, personal performance targets are achieved at
target) (the “Pro Rata Bonus”);

 



3

 

 

                    (2)           The Company shall pay you an amount equal to
the aggregate sum of the Company’s share of medical, dental and vision insurance
premiums for you and your dependents for the period commencing on the Date of
Termination and ending on the first anniversary thereof (as if you had remained
employed and based on coverage as of immediately prior to termination). For the
avoidance of doubt, if immediately prior to the termination of your employment
you were required to contribute towards the cost of premiums as a condition of
receiving such insurance, the payment hereunder will not cover any such
contributions. The cash payment provided for in this Section 3(b)(i)(2) or
Section 3(b)(ii)(2), as applicable, is referred to herein as the “Continued
Benefit Payment”;

 

                   (3)            Unless otherwise explicitly set forth in the
award agreement for the applicable Equity Award, each outstanding unvested
Equity Award held by you immediately prior to the Date of Termination that is
subject to vesting based solely upon your continuous service with the Company
(collectively, “Time-Based Equity Awards”) that would have vested during the
twelve (12)-month period following the Date of Termination had you remained
employed shall remain outstanding and on the Severance Commencement Date, (I) to
the extent you have timely executed and not revoked the Release Agreement, such
Time-Based Equity Awards shall automatically vest and become exercisable (as
applicable) or (II) to the extent you have not timely executed or have revoked
the Release Agreement, such Time-Based Equity Awards will be forfeited for no
consideration; and

 

                   (4)            Unless otherwise explicitly set forth in the
award agreement for the applicable Equity Award, each outstanding unvested
Equity Award held by you immediately prior to the Date of Termination that is
subject to vesting in whole or in part based on achievement of performance
objective(s) (collectively, “Performance-Based Equity Awards”) and is eligible
to vest based on achievement of such performance objective(s) for performance
periods ending prior to the Date of Termination or in which the Date of
Termination occurs shall remain outstanding and on the Severance Commencement
Date, (I) to the extent you have timely executed and not revoked the Release
Agreement, (x) the portion of such unvested Performance-Based Equity Award that
is eligible to vest based on achievement of performance objective(s) for
performance periods ending prior to the Date of Termination shall remain
eligible to vest and be settled (as applicable) in accordance with its terms
based on actual performance, without regard for any requirement of continued
employment, and (y) a prorated amount of the portion of such unvested
Performance-Based Equity Award that is eligible to vest based on achievement of
performance objective(s) for the applicable performance periods in which the
Date of Termination occurs shall remain eligible to vest through the end of the
fiscal year in which the Date of Termination occurs and be settled (as
applicable) in accordance with its terms as if the last day of such fiscal year
was the last day of the applicable performance period(s), based on performance
targets established by the Company and actual performance through the end of
such fiscal year, without regard for any requirement of continued employment, or
(II) to the extent you have not timely executed or have revoked the Release
Agreement, such Performance-Based Equity Awards will be forfeited for no
consideration. The Company shall prorate the portion of each unvested
Performance-Based Equity Award described in subsection (y) above based on the
number of days of your employment during the performance period as compared to
the total number of days in such performance period, with such prorated portion
of such Performance-Based Equity Awards eligible to vest and become exercisable
at the end of the fiscal year in which the Date of Termination occurs, based on
the actual level of achievement of such performance objective(s) as of end of
the applicable fiscal year (with the applicable performance objective(s)
prorated for any shortened performance period). Any such determination by the
Company shall be final and binding on all persons (including, without
limitation, you). Notwithstanding anything to the contrary herein, settlement
upon vesting (if any) of such Performance-Based Equity Awards described in
subsection (ii) shall occur no later than March 15 of the calendar year
immediately following the calendar year of the Date of Termination (or otherwise
in compliance with Section 409A as required by their terms). For the avoidance
of doubt, any Performance-Based Equity Award with respect to which performance
vesting conditions have been determined to be fully satisfied prior to or as of
the Date of Termination (or, which, in connection with a Change in Control or
otherwise, was converted into an Equity Award solely subject to time-based
vesting) shall be deemed to be a Time-Based Equity Award for purposes of this
Severance Agreement.

 



4

 

 

                  (5)            Subject to the provisions of Sections 3(c) and
7, (I) the Non-CIC Severance Payment shall be paid in equal installments during
the twelve (12)-month period following the Date of Termination in accordance
with the Company’s normal payroll practices beginning on the first payroll date
following the 60th day following the Date of Termination (such payroll date, the
“Severance Commencement Date”), and with the first installment including any
amounts that would have been paid had the Release Agreement been effective and
irrevocable on the Date of Termination, (II) the Pro Rata Bonus, if any, shall
be paid at the same time as annual bonus payments are made to similarly situated
employees of the Company for the applicable year, but in no event shall be paid
earlier than January 1 or later than December 31 of the calendar year following
the year of termination, and (III) the Continued Benefit Payment shall be paid
in lump sum on the Severance Commencement Date, in each case, less applicable
federal, state and other applicable withholdings.

 

(ii)     If the Company terminates your employment without Cause (other than as
a result of your death or Disability) or if you terminate your employment with
Good Reason, in each case, during the Change in Control Protection Period, then,
in addition to the Accrued Benefits, the Company will provide you the following
severance and related post-termination benefits:

 

                  (1)            The Company shall pay to you a cash lump sum
payment in an amount equal to (A) two (2) times the sum of twelve (12) months of
your Base Pay as in effect immediately prior to the Date of Termination and your
target Annual Bonus for the calendar year in which the Date of Termination
occurs (or in the case of termination by you with Good Reason due to material
reduction in Base Pay and/or target Annual Bonus, your Base Pay and/or target
Annual Bonus in effect immediately prior to such reduction, as applicable) (the
“CIC Severance Payment”), and (B) if termination of your employment occurs more
than six months following the commencement of the fiscal year in which the Date
of Termination occurs, the Pro Rata Bonus;

 



5

 

 

                  (2)            The Company shall pay you an amount equal to
the aggregate sum of the Company’s share of medical, dental and vision insurance
premiums for you and your dependents for the period commencing on the Date of
Termination and ending on the second anniversary thereof (as if you had remained
employed and based on coverage as of immediately prior to termination). For the
avoidance of doubt, if immediately prior to the termination of your employment
you were required to contribute towards the cost of premiums as a condition of
receiving such insurance, the payment hereunder will not cover any such
contributions; and

 

                  (3)            Unless otherwise explicitly set forth in the
award agreement for the applicable Equity Award, any unvested Equity Awards
outstanding immediately prior to the Date of Termination shall automatically
become fully vested and exercisable (as applicable) as of the Date of
Termination; provided that any Performance-Based Equity Award shall vest
assuming a target level of achievement for each applicable performance
objective(s).

 

                  (4)            Subject to the provisions of Sections 3(c) and
7, (I) the CIC Severance Payment shall be made in a lump sum on the Severance
Commencement Date, (II) the Pro Rata Bonus, if any, shall be paid at the same
time as annual bonus payments are made to similarly situated employees of the
Company for the applicable year, but in no event shall be paid earlier than
January 1 or later than December 31 of the calendar year following the year of
termination, and (III) the Continued Benefit Payment shall be paid in lump sum
on the Severance Commencement Date, in each case, less applicable federal, state
and other applicable withholdings.

 

(c)Release. Any amounts payable pursuant to Section 3(b)(i) or Section 3(b)(ii),
as applicable (collectively, the “Severance Benefits”), shall be in lieu of
notice or any other severance benefits to which you might otherwise be entitled
from any Ribbon Entity. Notwithstanding anything to the contrary herein, the
Company’s provision of the Severance Benefits will be contingent upon your
timely execution and non-revocation of a general waiver and release of claims
agreement in a form to be provided by the Company (which will include a
non-competition restriction for a restricted period that is equivalent to that
set forth in Section 7(b)(i) of the Restrictive Covenants Agreement) (a “Release
Agreement”), subject to the terms set forth herein. You will have twenty-one
(21) days (or, in the event that your termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), forty-five (45) days) following your receipt of the Release Agreement
to consider whether or not to accept it. If the Release Agreement is signed and
delivered by you to the Company, you will have seven business (7) days from the
date of delivery to revoke your acceptance of such agreement (the “Revocation
Period”). If you do not timely execute or if you subsequently revoke the Release
Agreement, you shall be required to pay to the Company, immediately upon demand
therefor, the amount of any payments or benefits you received in connection with
any portion of Equity Awards that was eligible to vest pursuant to Section 3(b)
(including, without limitation, proceeds received or realized by you from the
sale or surrender of any shares underlying such Equity Awards in connection with
applicable tax withholding).

 



6

 

 

(d)The provisions of this Section 3 shall supersede in their entirety any
severance payment provisions in any severance plan, severance policy, severance
program or other severance arrangement maintained by the Company or any of its
affiliates (or any of their respective predecessors). The Company shall have no
further obligation to you in the event of termination of your employment for any
reason at any time, other than those obligations specifically set forth in this
Section 3.

 

4.   Resignation from Board, Officer and Other Positions. Unless otherwise
determined by the Board, in the event that your employment is terminated for any
reason (whether during or after the Term), you shall be deemed, effective as of
the date of such termination, to resign (a) if a director, from the Board or
similar board of directors of any direct or indirect parent, subsidiary or
affiliate of the Company and (b) from any position with the Company or any
direct or indirect parent, subsidiary or affiliate of the Company, including as
an officer of the Company or any of its direct or indirect parents, subsidiaries
or affiliates.

 

5.   Mitigation. You shall not be required to mitigate the amount of any payment
or benefit provided for in Section 3 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in Section 3 be
reduced by any compensation earned by you as the result of employment by another
employer or by retirement benefits after the Date of Termination or otherwise,
subject to Section 6; provided, however, that (a) any loans, advances or other
amounts owed by you to the Company may be offset by the Company and its
affiliates against amounts payable to you under Section 3 to the greatest extent
permitted by applicable law and (b) cash payments provided for in Section
3(b)(i)(1) or 3(b)(ii)(1), as applicable, shall be reduced by any cash payments
made to you pursuant to Section 7(b)(ii) of the Restrictive Covenants Agreement
(such reductions prorated over the post-termination Non-Compete Period (as
defined in the Restrictive Covenants Agreement) in accordance with Section 409A
of the Code).

 

6.   Restrictive Covenants and Other Conditions. You acknowledge and agree that
you are a party to that certain Confidentiality, Non-Competition and Assignment
of Inventions Agreement, dated as of February 18, 2020, and such agreement
remains in full force and effect (the “Restrictive Covenant Agreement”). In the
event of (a) your material breach of the Restrictive Covenant Agreement, (b)
your engagement in any act or omission after the Date of Termination that would
have constituted “Cause” under subsections (ii) through (iv), (xii) or (xiii) of
the definition thereof (without regard for any cure periods therein) for
termination of your employment had you remained employed after the Date of
Termination, or (c) the Company’s determination in good faith that facts or
circumstances existed on the Date of Termination that, if known by the Company
on the Date of Termination, would have constituted Cause, the Company shall be
entitled to cease all payments and benefits pursuant to Section 3(b), all Equity
Awards that vested pursuant to Section 3(b) and any shares of Company stock you
received with respect thereto shall immediately be forfeited, without payment
therefor, and you shall be required to pay to the Company, immediately upon
demand therefor, the amount of any proceeds realized by you from the sale of any
such shares.

 

7.   Section 409A Tax Implications. Any payments or benefits required to be
provided under this Severance Agreement that is subject to Section 409A of the
Code shall be provided only after the date of your “separation from service”
with the Company as defined under Section 409A of the Code and the regulations
and guidance issued thereunder (collectively, “Section 409A”). The following
rules shall apply with respect to distribution of the payments and benefits, if
any, to be provided to you under this Severance Agreement:

 



7

 

 

(a)               To the extent applicable, this Severance Agreement shall be
interpreted in accordance with Section 409A. Each installment of the payments
and benefits provided hereunder shall be treated as a separate “payment” for
purposes of Section 409A. If and to the extent (i) any portion of any payment,
compensation or other benefit provided to you pursuant to this Severance
Agreement in connection with your termination of employment constitutes
“nonqualified deferred compensation” within the meaning of Section 409A and (ii)
you are a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code,
in each case as determined by the Company in accordance with its procedures, by
which determinations you agree that you are bound, such portion of the payment,
compensation or other benefit shall not be paid until the first business day
that is six (6) months plus one (1) day or more after the date of “separation
from service” (as determined under Section 409A) (the “New Payment Date”),
except such earlier date as Section 409A may then permit. The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date shall be paid to
you in a lump sum on such New Payment Date, and any remaining payments will be
paid on their original schedule.

 

(b)               The Company and its employees, agents and representatives make
no representations or warranty and shall have no liability to you or any other
person if any provisions of or payments, compensation or other benefits under
this Severance Agreement are determined to constitute nonqualified deferred
compensation subject to Section 409A but do not satisfy the conditions of that
section. Notwithstanding any provision of this Severance Agreement to the
contrary, in the event that following the Start Date the Board determines that
this Severance Agreement may be subject to Section 409A, the Board may (but is
not obligated to), without your consent, adopt such amendments to this Severance
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Board determines are necessary or appropriate to (i) exempt this Severance
Agreement from Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to this Severance Agreement or (ii) comply with
the requirements of Section 409A and thereby avoid the application of any
penalty taxes under Section 409A.

 

8.    Section 280G. If any payment or benefit you would receive or retain under
this Severance Agreement, when combined with any other payment or benefit you
receive or retain in connection with a “change in control event” within the
meaning of Section 280G of the Code and the regulations and guidance thereunder
(“Section 280G”), would (a) constitute a “parachute payment” within the meaning
of Section 280G of the Code, and (b) but for this Section 8, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either payable in full or in such lesser amount as would result
in no portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes, and the Excise Tax, results in your receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. All
determinations required to be made under this Section 8, including whether and
to what extent the Payment shall be reduced and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm or consulting firm experience in matters
regarding Section 280G of the Code as may be designated by the Company (the
“280G Advisor”). The 280G Advisor shall provide detailed supporting calculations
both to you and the Company at such time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any final determination by the 280G Advisor shall be binding upon you and the
Company. For purposes of making the calculations required by this Section 8, the
280G Advisor may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good-faith interpretations
concerning the application of Sections 280G and 4999 of the Code.

 

9.   Withholding. The Company shall be entitled to withhold from any amounts
payable under this Severance Agreement any federal, state, local or foreign
withholding or other taxes or charges that the Company is required to withhold.
The Company shall be entitled to rely on an opinion or advice of counsel if any
questions as to the amount or requirement of withholding arise.

 



8

 

 

10.Miscellaneous.

 

(a)This Severance Agreement, together with any written employment agreement or
offer letter to which you may be a party and any agreements referenced herein,
will constitute our entire agreement as to your employment by the Company and
will supersede any prior agreements or understandings, whether in writing or
oral, with respect to the subject matter hereof, other than with respect to any
agreements between you and the Company with respect to confidential information,
intellectual property, non-competition, non-solicitation, non-disparagement,
nondisclosure of proprietary information, inventions and injunctive relief,
including, without limitation, the Restrictive Covenant Agreement; provided that
Section 10(f) supersedes and replaces any prior dispute resolution provisions in
any other prior agreement between you and the Company (including, without
limitation, the Restrictive Covenant Agreement).

 

(b)This Severance Agreement may be executed in more than one counterpart, each
of which shall be deemed to be an original, and all such counterparts together
shall constitute one and the same instrument.

 

(c)The provisions of this Severance Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions of this Severance Agreement shall
nevertheless be binding and enforceable and except to the extent necessary to
reform or delete such illegal or unenforceable provision, this Severance
Agreement shall remain unmodified and in full force and effect.

 

(d)This Severance Agreement is personal in nature and neither of the parties
hereto shall, without the written consent of the other, assign or otherwise
transfer this Severance Agreement or its obligations, duties and rights under
this Severance Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, the Company may assign its rights and obligations hereunder and, in the
event of such assignment, this Severance Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall be solely obligated to discharge and perform all of the
promises, covenants, duties and obligations of the Company hereunder.

 

(e)All notices shall be in writing and shall be delivered personally (including
by courier), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the Company at the following address: Ribbon Communications Legal Department,
3605 E. Plano Parkway, Plano, Texas 75074, Attn: Head of Legal, and to you at
the most current address we have in your employment file. Any such notice shall
be deemed given when so delivered personally or, if by certified, registered or
express mail, postage prepaid mailed, forty-eight (48) hours after the date of
deposit in the mail. Any party may, by notice given in accordance with this
paragraph to the other party, designate another address or person for receipt of
notices hereunder.

 

(f)Arbitration. The provisions set forth in Section 8(g) of the Employment
Letter are hereby incorporated by reference in this Severance Agreement and
shall apply hereto mutatis mutandis.

 



9

 

 

(g)This Severance Agreement shall be governed by and interpreted in accordance
with the laws of the Delaware, without regard to the conflict of laws provisions
thereof or of any other jurisdiction.

 

11.   Acceptance. You may accept the terms and conditions described herein by
confirming your acceptance in writing. Please send your countersignature to this
Severance Agreement to the Company, or via e-mail to me, which execution will
evidence your agreement with the terms and conditions set forth herein.

 

* * * * *

 

10

 

 

IN WITNESS WHEREOF, each of the parties has executed this Severance Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.

 

EXECUTIVE:

 

 

/s/ Bruce McClelland  

 

 

COMPANY:

 

 

By: Richard J. Lynch     Name: Richard J. Lynch     Title: Chairman of the Board
 

 



Signature Page to Severance Agreement



 





 

 

 

 

